11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Endeavor Energy Resources, L.P.,              * From the 118th District Court
                                                of Howard County,
                                                Trial Court No. 50827.

Vs. No. 11-17-00028-CV                        * October 25, 2018

Energen Resources Corporation                 * Opinion by Bailey, C.J.
and John Thomas Quinn,                          (Panel consists of: Bailey, C.J.,
                                                Willson, J., and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Endeavor Energy
Resources, L.P.